Exhibit 10.14

AXCAN PHARMA

 

  

Axcan Pharma US, Inc.

721 Route 202-206

1st Floor

Bridgewater, New Jersey USA

Telephone (908) 927-9600

Facsimile  (908) 927-9648

www.axcan.com

March 27, 2009

Ms. Theresa Stevens

4635 Maiden Forest Road

Rhodesdale, MD 21659

Dear Theresa:

We are delighted to extend this offer of employment to you as Senior Vice
President, Business Development, effective June 1, 2009, As a member of the
Management Team, you will report to Dr. Frank Verwiel, President and Chief
Executive Officer and be positioned in the Company’s Bridgewater, New Jersey
office.

As Senior Vice President, Business Development, you will be responsible for
increasing sales and profitability of the Company through strategic direction
and effective management of the global business development function. You will
also be responsible for successfully identifying and pursuing strategic and
tactical business opportunities, mergers, acquisitions, partnerships, alliances,
joint ventures, and overseeing assessment and negotiations to bring the right
opportunities to fruition.

In this position, your annual base salary will be $320,000 and will be reviewed
annually thereafter, in accordance with the policies of the Company. In
addition, you will participate in Axcan’s Short-Term Incentive Compensation Plan
effective FY2009, prorated based on length of time in your position. For FY2009,
this position has an annual incentive target of 45% of base salary. Bonuses are
earned, not guaranteed and are based on Company and individual performance.

You will also receive a special signing bonus of $35,000. This signing bonus
will be paid to you as soon as reasonably possible following your employment
date and is with the stipulation that should you leave the Company within 12
months from the first day of work, you will repay $35,000 and if you leave
between the 13th to 18th month from the first day of work, you will repay
$10,000 of this amount.

The Company is also pleased to award you with a one-time grant of 160,000 stock
options, subject to Board approval. Details of the Management Equity Incentive
Plan will be provided to you upon your acceptance of this offer.

You will be entitled to the full range of benefits extended to the senior
management team and all U.S. employees at large, not limited to but including
health and dental insurance, life insurance, disability insurance, and a 401
(k) retirement plan. The cost of employee

only coverage is $3.00 per month. The cost of family coverage is $120.00 per
month. Any amount due will be deducted from the last paycheck each month. Under
the Company’s plan following a 30-day waiting period, new employees and any
covered dependents become eligible for coverage on the first day of the month
after completing the waiting period. Based on your employment date of June 1,
2009, after completion of the appropriate forms, you will be eligible for
coverage July 1, 2009.



--------------------------------------------------------------------------------

Theresa Stevens

Page 2

 

You will also have an annual vacation allowance of four (4) weeks, prorated for
2009 and the week between Christmas and New Year’s. Eligibility for vacation
accrual extends January 1 to December 31. A summary of the benefits is attached
for your review and I will be happy to answer any questions you may have in this
regard. You will also be eligible to the usual perquisites available to the
members of the management team including a Company car or Company car allowance
of $10,200 US.

Additionally, if the Company should terminate your employment or you resign
within ninety (90) days after having your job responsibilities or base
compensation materially reduced following a change of control, you shall be
offered, in return for your execution of a general release, a lump sum severance
payment equivalent to 12 months of your base salary. This is provided that you
give the Company written notice of the existence of the condition within ninety
(90) days of its initial existence and the Company fails to cure the condition
within thirty (30) days of receiving your written notice; and your termination
of employment occurs on or within 24 months after a change of control and the
acquiring or resulting company does not offer you a comparable position.

For the purposes of this agreement, Change of control is defined as: (1) the
acquisition of a majority of the voting shares of the Company by a person or
organization acting individually or in concert; (2) a merger in which the
Company is not the surviving entity or in which the Company’s stockholders
immediately before the merger do not afterward control a majority of the voting
or equity interests of the surviving entity; (3) a sale of all or substantially
all of the Company’s assets; (4) a change in the composition of the Board of
Directors such that a majority of the Company’s Directors are replaced over any
period of two years by Directors whom the Directors did not nominate; and/or
(5) liquidation or dissolution of the Company.

Both during the course of your employment with us, as well as after, if
applicable; you will undertake to keep confidential all information or trade
secrets relating to our organization except where warranted in the normal course
of business. We Will provide a confidentiality agreement for your signature.

By accepting this position with the Company, you represent and confirm that you
are not in breach of any agreement entered into with any other party including,
without limitation, any agreement relating to confidentiality of information,
property of information, Intellectual property, non competition, non solicit or
other restrictive covenant.

As part of the pre-employment process, all of the matters set out herein are
conditional upon successfully passing a hair sample drug test and final
background checks.



--------------------------------------------------------------------------------

Theresa Stevens

Page 3

 

I have tried to include all the details regarding your employment package. If
further clarification is needed, please call me at (205) 991-8085 Office or
(205) 999-0724 Mobile. If you agree to the terms and conditions in this letter,
please sign in the space provided and return the third page of this letter to me
in the Birmingham Office via fax (205) 991-0639 by March 30, 2009.

Theresa, we are excited that you are considering joining our organization. I
look forward to working with you.

 

Sincerely, /s/ Martha D. Donze

Martha D. Donze

Vice President

Corporate Administration

Attachments

CC: Dr. Frank Verwiel



--------------------------------------------------------------------------------

Theresa Stevens

Page 4

 

PLEASE READ CAREFULLY BEFORE SIGNING

I understand that this offer does not constitute a contract of employment,
express or implied, guaranteeing employment for any specific duration. All
employment relationships with Axcan Pharma are on an at-will basis. Both Axcan
Pharma and I are free to terminate my employment at any time, for any reason,
with or without cause, or prior notice. I understand that this offer and my
employment are contingent upon passing a hair sample drug test. I further
understand that Axcan Pharma reserves the unrestricted right to change or modify
any available fringe benefits at any time without prior notice and that Axcan
Pharma reserves the discretionary authority to interpret all provisions of
employment and available fringe benefits.

I understand by accepting this position with the Company, I represent and
confirm that I am not in breach of any agreement entered into with any other
party including, without limitation, any agreement relating to confidentiality
of information, property of information, Intellectual property, non competition,
non solicit or other restrictive covenant.

I understand that no supervisor, manager, or representative of Axcan Pharma
other than the President or Vice President, Corporate Administration has the
authority to enter into any agreement with me for employment for any specified
period or to make any promises or commitments contrary to the foregoing.
Further, any employment agreement entered into by the President or Vice
President, Corporate Administration shall not be enforceable unless it is in
writing.

By signing this letter, the Employee also agrees that Axcan Pharma has made no
promises other than those outlined in this letter.

 

ACCEPTED /s/ Theresa Stevens Theresa Stevens 3/27/09 Date